EXAMINER'S COMMENT
This Allowance is in response to Applicant’s Reply of January 13, 2022.

Claims 2, 8, 11, and 14 have been cancelled.

Applicant’s amendment to claim 9 overcomes the previously presented 35 USC 112(b) rejection thereof.

Applicant’s amendment to claims 1 and 13 overcome the respective 35 USC 103 and 102(a)(1) rejections thereof.

Claims 1, 3-7, 9, 10, 12, 13, and 15-17 are allowed.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:

Regarding claims 1 and 13:  The prior art of record fails to disclose or suggest a communication network located in a wellbore, wherein the communication network includes a plurality of communication nodes, wherein the plurality of communication nodes include multiple communication node types that each operate with one or more different wireless communication network types, with the one or more different wireless communication network types comprising at least one of a low-frequency wireless communication network type, a high-frequency wireless communication network type, and a radio-frequency wireless communication network type; and wherein the configuration of the multiple communication node types within the wellbore is determined, at least in part, based on locations of the wellbore that are likely to include solids and/or fluids during post-stimulation operations, as determined using the obtained well data as recited in the claimed method and combination.

Regarding claims 3-7, 10, 12, and 15-17:  These claims are considered allowable due to their dependence on one of the above claims. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNIFER H GAY whose telephone number is (571)272-7029. The examiner can normally be reached Monday through Thursday, 6-3:30 and every other Friday 6-11.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anna M Momper can be reached on 571-270-5788. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JENNIFER H GAY/Primary Examiner, Art Unit 3619                                                                                                                                                                                                        

JHG
1/31/2022